Citation Nr: 0025341	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  99-03 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for status post laminectomy with mild degenerative disc 
disease, L4-L5, L5-S1.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1987 to July 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  From July 2, 1997, to May 16, 1999, the veteran's low 
back disability is manifested by mild limitation of motion of 
the lumbar spine.

3.  From May 17, 1999, the veteran's low back disability is 
manifested by moderate limitation of motion of the lumbar 
spine.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for status post laminectomy with mild degenerative 
disc disease, L4-L5, L5-S1, prior to May 17, 1999, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1-4.7, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(1999).

2.  The criteria for a disability rating greater than 20 
percent for status post laminectomy with mild degenerative 
disc disease, L4-L5, L5-S1, from May 17, 1999, have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.7, 
4.71a, Diagnostic Codes 5292, 5293, 5295.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from August 1987 to July 
1997.  A review of his service medical records (SMRs) 
reflects in April 1989, he was diagnosed with herniated 
nucleus pulposus, L4-L5, L5-S1 on the left.  He then 
underwent hemilaminectomy of L5 on the left, posterior 
partial medial facetectomy L4-L5 and L5-S1 on the left, and 
disc excision L4-L5 and L4 [sic]-S1 on the left in April 
1989.  The veteran was placed on a profile for limited duty 
until October 1989.  He again developed symptoms of low back 
pain In December 1993.  An evaluation at that time noted no 
neurological deficits.  He then completed a regimen of 
physical therapy in December 1993 and January 1994.  The 
remainder of the SMRs do not reflect any further treatments 
required for complaints of low back pain.  The veteran 
completed a Report of Medical Assessment, DD Form 2697, in 
May 1997.  He indicated that he had concerns/questions about 
his back problems.  In regard to the veteran's back problems, 
the medical examiner noted that the veteran was status post-
herniated nucleus pulposus.  There was no current problem 
noted on the form.  

The veteran submitted his claim for disability compensation 
benefits in July 1997.  Lay statements from E. D. G. and the 
veteran's spouse were submitted in support of his claim in 
August 1997.  E. G. said that he had observed the veteran's 
disabilities, to include his back surgery, since 1988.  He 
commented that the veteran sometimes had trouble walking 
because of his back condition.  The veteran's spouse said 
that she met the veteran in October 1989.  She also said that 
she noted the veteran walked hunched over a little.  They 
married (in April 1990) and she has noted back problems 
daily.  She said that, some days, he had so much pain that he 
could hardly get out of bed.  She would rub his back to get 
the knots out.  The veteran did stretching exercises to help 
work out the pain in the back.  

In August 1997, the veteran was afforded a general medical 
examination.  The examiner noted the veteran's history of 
back surgery in service.  Objectively, the veteran's posture 
and gait were reported as normal.  The examiner said that the 
musculoskeletal system was within normal limits and that deep 
tendon reflexes (DTRs) were intact.  

The veteran was afforded a VA orthopedic examination in 
August 1997.  In regard to his back, the veteran complained 
of intermittent low back pain.  He did not complain of lower 
extremity symptoms, and did not complain of bowel or bladder 
symptoms.  His main complaint was of stiffness.  He did not 
describe any specific functional limitations but found it 
hard to stay in one position such as driving a long distance.  
The examiner reported Waddell's findings as all negative.  
The veteran's gait was noted to be symmetric and normal.  He 
was able to walk on his toes and heels, and stand on each leg 
independently.  Palpation of the spine found no areas of 
focal tenderness.  There was overall grossly normal alignment 
in the sagittal and coronal planes.  The veteran had a range 
of motion of forward flexion to 80 degrees, and extension to 
20 degrees with no exacerbation of pain.  Rotation was to 40 
degrees on either side and was mildly painful at the extremes 
in the low back.  The veteran did not have significant 
paraspinal muscle spasm.  Straight leg raising was negative, 
bilaterally, with the veteran in a seated position.  His toes 
were downgoing and his DTRs were 1/4 and symmetric at the 
knees and ankles.  Light touch sensation was symmetric and 
intact in all dermatomes of his lower extremities.  He had 
5/5 strength to ankle dorsiflexion and plantar flexion as 
well as knee flexion and extension.  The examiner reported 
that x-rays of the lumbar spine were interpreted to show a 
laminectomy defect along with mild degenerative disc disease 
at L4-L5, and L5-S1 but no listhesis or other changes noted.  
The pertinent diagnosis was status post laminectomy with mild 
degenerative disc disease at L4-L5, L5-S1.

The veteran was granted service connection for status post 
laminectomy with mild degenerative disc disease at L4-L5, L5-
S1 in November 1997.  He was assigned a 10 percent rating for 
his disability.

The veteran submitted his notice of disagreement with the 
disability rating in November 1998.  He disputed the results 
of his August 1997 VA orthopedic examination by claiming that 
he did suffer from muscle spasms.  He took no pain medication 
because he did not want to become addicted to the medication.

The veteran submitted his substantive appeal in February 
1999.  He argued that he continued to have muscle spasms in 
his back as well as constant back pain as opposed to 
intermittent back pain.  He described his functional 
limitations as not being able to lift his 7-year old 
daughter, lift heavy objects and that he sometimes had sexual 
limitations as well due to his back pain.  He further stated 
that his work in the Air Force was limited because of his 
pain.  

The veteran and his spouse testified at a hearing at the RO 
in May 1998.  The veteran said that he had not been treated 
for his back disability since his August 1997 VA examination.  
He would take Tylenol and similar medications for his 
symptoms.  He did not do physical therapy or exercises for 
his back.  His back was stiff and sore all of the time.  He 
had a hard time in the morning putting on his socks.  He 
could not lift his daughter and do other things with her due 
to limitations from his back.  He worked full time as a small 
package carrier.  He drove a truck and averaged 30-40 stops 
per day.  His back pain was worse in the morning upon 
arising.  His back would "loosen up" during the day.  If he 
stayed in one spot for too long his back would hurt.  He had 
not gone to a doctor for the pain because he did not want to 
get addicted to pain medication.  He felt that the doctors in 
the service tried to address his symptoms with medications.  
The veteran's spouse said that, because of the veteran's back 
pain, she had to help out on a number of things.  They had 
bought a house and this required a lot of lifting of various 
items.  Some mornings she would have to help him put on his 
shoes.  They did not have medical insurance so that was one 
reason he did not seek medical treatment.  The hearing 
officer informed the veteran that he was entitled to medical 
care from VA for his service-connected disabilities.  The 
veteran further testified that he did not miss time from his 
current job because of his back.  The veteran added that he 
used heating pads, ice packs and rolling pins as self-
treatment for his back pain.  

The veteran was afforded a VA orthopedic examination in June 
1999.  He related a history of leg numbness and back pain in 
service.  He said that the numbness resolved after surgery 
but he continued to have back pain.  He now described 
occasional numbness and tingling in both of his legs and 
occasional pain down both of his legs.  His greatest concern 
was constant back pain, which he described as sharp.  He 
rated the pain as a 5 on a scale of 1 to 10, with his usual 
level of pain a 5 or 6.  He denied any weakness or any bowel 
or bladder problems.  He treated his symptoms with aspirin.  
He did not do any exercises.  He said that he was limited in 
his walking any distance because of back discomfort.  He did 
not describe any exacerbating events other than moving 
around.  He said that he experienced pain even lying down.  
He said that he had difficulty in tying his shoes and 
dressing because of pain.

The examiner reported fairly significant pain to palpation in 
the area of the veteran's surgical incision.  The paraspinal 
muscles were mildly tender.  There was also pain on 
compression of the shoulders and pain with rotational 
movements consistent with Waddell's signs.  The veteran's 
range of motion was reported to be severely limited to 45 
degrees flexion and 10 degrees extension.  He had lateral 
bending to 10 degrees bilaterally.  The examiner noted that, 
upon observing the veteran get up from a chair, he had more 
motion than he was demonstrating.  Examination of the lower 
extremities revealed significant weakness in all muscle 
groups tested bilaterally.  The examiner commented that this 
appeared to be due more to poor effort, possibly because of 
pain.  There was subjective decreased sensation to light 
touch on the left leg compared to the right in a stocking 
glove fashion to the knee.  The DTRs were 2+ and symmetric 
throughout.  Straight leg raises were negative.  The examiner 
stated that x-rays of the lumbar spine demonstrated mild 
degenerative disc disease at L4-L5, with evidence of a prior 
hemilaminectomy at L5.  The impression was history of L4-L5 
hemilaminectomy and diskectomy with mild degenerative disc 
disease, with persistent back pain consistent with mechanical 
low back pain.

Because of the contrast in findings from the June 1999 VA 
examination with the prior VA examination results and 
contents of the SMRs, the RO requested a functional capacity 
evaluation (FCE) from the VA medical center (VAMC) in 
Madison, Wisconsin.  In December 1999, the veteran was 
afforded an extensive evaluation by a physical therapist in 
the rehabilitation unit.  The veteran's occupation was noted 
as a truck driver for a package delivery company.  His job 
involved delivering packages of any size from a letter 
envelope to 20 pounds.  The veteran complained of consistent 
pain and stiffness in the lumbar region and between the 
shoulder blades.  He rated his back pain generally as 8.5 on 
a 1 to scale but it was a 7 on the day of the examination.  
He described his bowel, bladder and sexual functioning as 
normal.  He said that his symptoms were worse with sitting, 
rising from a seated position and lying down.  Mornings were 
his worst time of day.  His stiffness and pain got better as 
the day progressed.  He reported tossing and turning when 
trying to sleep because of back pain.  The veteran was then 
given an extensive physical examination.  In particular he 
was noted to have a moderate loss of flexion, although no 
specific degree measurements were expressed.  He had a 
minimal loss of extension.  Sideglide left and right were 
reported as minimal loss.

Repeated movement testing reported that the veteran had pain 
present prior to flexion.  Symptoms were provoked with pain 
during motion and at end range.  The veteran was able to 
perform eight repetitions.  In regard to extension, the 
veteran had pain present prior to motion.  His symptoms were 
worse with pain at end range and he was able to perform one 
repetition.  The veteran also reported pain prior to testing 
of his sideglide motion.  Again, symptoms were described as 
worse with pain at end range.  The veteran performed 16 
repetitions to the left and 13 repetitions to the right.  The 
clinical assessment and impressions were lumbar dysfunction 
(adaptive shortening of tissues) and degenerative disc 
disease.

The veteran was afforded a VA orthopedic examination in 
December 1999.  The examiner noted that he had reviewed the 
veteran's claims file, including the December 1999 physical 
therapist's examination report.  The veteran complained of 
some degree of low back pain ever since his surgery.  He said 
that the pain was intermittent and that some days he did 
quite well, which he said was about one-third of the time.  
Another third of the time he said that he did "okay."  The 
remaining third he reported fairly significant symptoms, 
which caused quite a bit of discomfort throughout the day.  
He was still employed as a delivery truck driver.  He said 
that he lifted loads up to 100 pounds.  He had not missed any 
work.  The veteran said that his symptoms were exacerbated by 
work when he had to perform repetitive lifting, prolonged 
sitting, or at home when he would lie in the same position 
for a prolonged period of time.  He denied any weakness or 
numbness in his lower extremities.  He also denied and bowel 
or bladder symptoms.  He occasionally had some back pain that 
would go down into his legs but the pain mostly stayed in his 
back.  He rarely took Tylenol or aspirin for pain.  In his 
free time, the veteran reported that he raced stock cars 
without significant difficulty related to his back.  He also 
said that, on his bad days, he would get spasms in his lower 
back.

The examiner reported that there was no significant 
tenderness to palpation about the lower lumbar area upon 
examination.  No spasms were noted.  The examiner added that 
this finding was even after the veteran had been examined in 
rehabilitation and put through the various ranges of motion 
exercises.  There was tenderness in between the gluteal folds 
to palpation where the veteran had had a pilonidal cyst 
excised.  The examiner reported the veteran's range of motion 
as 65 degrees of flexion, 20 degrees extension, 20 degrees of 
side bending bilaterally, and 45 degrees of rotation 
bilaterally.  Waddell's signs were reported as negative.  No 
abnormalities of gait were observed.  The veteran was 
described as easily able to walk on his heels and toes.  He 
could perform 10 single heel raises on each foot without 
significant difficulty.  Strength examination of the lower 
extremities revealed 5/5 strength in all muscle groups on the 
left lower extremity.  The right lower extremity had 4+/5 in 
the extensor hallucis longus with 5/5 strength in all other 
muscle groups.  Light touch sensation was noted to be very 
slightly diminished in the L5 and S1 distributions of the 
right foot.  The remainder of the right leg showed no 
decreased sensation.  The DTRs were 2+ at the patellar and 
Achilles tendons bilaterally.  There were down going toes 
with Babinski's test.  There was no clonus on examination.  
Straight leg raising, both in sitting and lying position, 
produced no radicular pain.  There was some discomfort in the 
back but the test was negative for radicular findings.  The 
examiner noted that he had reviewed x-rays of the lumbar 
spine from June 1999.  The x-rays demonstrated findings 
consistent with a previous L4 hemilaminectomy.  There was 
mild degenerative disc disease at L5-S1 and L4-L5 with 
perhaps 20 percent loss of disc height.  

The examiner reviewed the results from the rehabilitation 
examination, specifically the range of motion measurements.  
The examiner noted that the veteran's current range of motion 
was better than on his previous VA examination, even with the 
repetitive range of motion activities that he had performed 
earlier.  The examiner stated that he did not find a 
significant functional impairment.  There was very minimal 
weakness documented on the lower extremities by both him and 
by rehabilitation.  There was no evidence of radiculopathy.  
The assessment was status post laminectomy and diskectomy at 
L4-L5 and L5-S1 now with chronic intermittent low back pain 
and findings of mild degenerative disc disease on x-ray.

The veteran's low back disability was then increased to 20 
percent by way of a rating decision dated in May 2000.  The 
effective date of the increase was back to May 17, 1999, the 
date of the veteran's RO hearing.

II.  Analysis

The veteran's claim for a higher rating for his lumbar spine 
disability was placed in appellate status by a Notice of 
Disagreement (NOD) with a November 1997 rating decision, 
which granted service connection and assigned the initial 
rating award.  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for a higher rating 
for his service-connected lumbar spine disability is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.102 (1999).

The Board observes that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(1999).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).

The veteran's status post laminectomy with mild degenerative 
disc disease, L4-L5, L5-S1 disability has been rated under 
Diagnostic Code (DC) 5292, which pertains to limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a (1999).  The 
veteran is currently rated as 20 percent disabled.  Under DC 
5292, a 20 percent rating is applicable moderate limitation 
of motion.  A 40 percent rating is for consideration where 
there is severe limitation of motion.

In this case, the evidence of record does not support a 40 
percent rating for severe limitation of motion.  The results 
of the VA examinations in June and December 1999 document a 
decrease in range of motion from August 1997, with the June 
1999 examination results reporting more of a decrease.  
However, the December 1999 VA examination, after extensive 
repetitive studies designed to test the limit of the 
appellant's functional capacity, showed an improved range of 
motion from June 1999, particularly in forward flexion, but 
not as good as reported in August 1997.  The December 1999 
rehabilitation examination, while not reporting specific 
degrees of range of motion, noted the veteran's loss of 
forward flexion as moderate.  Therefore, there is no basis to 
find that the veteran currently suffers from a severe 
limitation of motion of the lumbar spine under DC 5292.

The Board has also considered the veteran for a higher 
evaluation under DC 5293 intervertebral disc syndrome and DC 
5295 for lumbosacral strain.  However, the medical evidence 
does not show the veteran to suffer from severe 
intervertebral disc syndrome, with recurring attacks, with 
intermittent relief, to warrant a 40 percent evaluation under 
DC 5293.  The August 1997 and December 1999 VA examination 
reports found no evidence of radiculopathy.  Likewise the 
veteran does not exhibit severe symptoms of lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, to warrant a 40 percent evaluation under Diagnostic 
Code 5295.  38 C.F.R. § 4.71a.  

Ratings greater than 20 percent are also available under DC 
5285 (residuals of vertebral fracture), DC 5286 (ankylosis of 
the general spine) and DC 5289(ankylosis of the lumbar 
spine).  However, the evidence of record does not show any 
demonstrable evidence of vertebral fracture or any spinal 
ankylosis.  Therefore, these diagnostic codes are factually 
inapplicable in this case.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

In determining the degree of limitation of motion, 38 C.F.R. 
§ 4.40 regarding functional loss due to pain and 38 C.F.R. § 
4.45 regarding weakness, fatigability, incoordination, or 
pain on movement of a joint are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

There is no medical evidence of fatigability, or weakness of 
the lumbar spine.  The veteran has demonstrated some pain on 
performing range of motion studies as has been noted upon VA 
examination.  However, no deformity, atrophy, weakness or 
fatigability has been documented.  The Board finds these 
symptoms insufficient to support an increased disability 
rating based on functional loss under DeLuca and 38 C.F.R. §§ 
4.40 and 4.45.  Accordingly, the Board finds that the 
preponderance of the evidence is against an increased 
disability rating for the veteran's lumbar strain.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the Board notes that while the veteran appealed the 
initial November 1997 evaluation of 10 percent, effective the 
first day after his discharge, the medical evidence of record 
does not indicate that the veteran's status post laminectomy 
with mild degenerative disc disease, L4-L5, L5-S1, satisfied 
the criteria for a 20 percent rating prior to the date 
assigned of May 17, 1999.  There were no recent treatment 
reports in service to show continued complaints or problems 
with his low back.  The August 1997 VA examination documented 
a nearly full range of motion, with no evidence of 
significant muscle spasm or radiculopathy.  The report 
indicated only mild pain on rotation to side to side 
movement.  The medical evidence does not support a 20 percent 
rating prior to the veteran's testimony of increased 
symptomatology presented at his May 17, 1999, hearing.  
Fenderson.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
status post laminectomy with mild degenerative disc disease, 
L4-L5, L5-S1 is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

